 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 362General Chauffeurs Sales Drivers and Helpers Local Union No. 179, an affiliate of the International Brotherhood of Teamsters, AFLŒCIO and USF Holland, Inc. Case 13ŒCDŒ591 June 26, 2001 DECISION AND DETERMINATION OF DISPUTE BY CHAIRMAN HURTGEN AND MEMBERS              LIEBMAN AND WALSH   The Employer has three facilities in the Chicago area:  Wheeling, McCook, and Joliet.  Typically, the Em-ployer™s facilities consist of a terminal which contains a docking area where trucks are backed in, uncoupled, and unloaded, and a garage where maintenance and repair work is performed.  At the Wheeling and McCook facili-ties, the terminal and garage are approximately 100 feet apart and thus there is no need to assign the transporting of the trucks to the garage and back as a separate func-tion.1  In Joliet, however, the distance between the termi-nal and garage requires that the equipment be shuttled back and forth.2  Since October 1, 2000, this work has been performed by the Employer™s employees who are represented by Local 179. The charge in this Section 10(k) proceeding was filed on October 26, 2000, by the Employer, alleging that the Respondent, General Chauffeurs Sales Drivers and Help-ers Local Union No. 179, an affiliate of the International Brotherhood of Teamsters, AFLŒCIO (Local 179) vio-lated Section 8(b)(4)(D) of the National Labor Relations Act by engaging in proscribed activity with an object of forcing the Employer to assign certain work to employ-ees it represents rather than to employees represented by International Association of Machinists & Aerospace Workers, Local No. 701 (Local 701).  The hearing was held on November 27 and December 8, 2000, before Hearing Officer Denise R. Jackson-Riley. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.  On the entire re-cord, the Board makes the following findings. I.  JURISDICTION The Employer, USF Holland, Inc., a Michigan corpo-ration, is engaged in the business of interstate transporta-tion of freight.  The Employer operates in approximately 23 States and has several facilities in Illinois.  During the past calendar year, it derived gross revenues in excess of $50,000 for the transportation of freight from the State of Illinois directly to points outside the State of Illinois.  We find that the Employer is engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that Teamsters, Local 179 and Local 701 are labor organiza-tions within the meaning of Section 2(5) of the Act. II.  THE DISPUTE A.  Background and Facts of Dispute The Employer is a common carrier engaged in the less-than-truckload transportation business.  This work in-volves loading freight onto trailers, transporting the trail-ers by truck, and unloading the freight.   The Joliet facility is the Employer™s newest in the Chi-cago vicinity, and it began operations on November 15, 1999.  The drivers at Wheeling and McCook are repre-sented by Teamsters, Local 710 and the Joliet drivers are represented by Local 179.  The mechanics and other ga-rage employees at all three locations are represented by Local 701. Prior to October 1, 2000, the Employer subcontracted operation of the garage at the Joliet facility.  The work performed by the subcontractor included maintaining and repairing trucks and equipment, transporting equipment between the terminal and the garage, and fueling the trucks.  The subcontractor™s employees were represented by Local 179.   Local 701 filed a grievance over the subcontracting of the Joliet maintenance and repair work.  The arbitrator found that the Employer had violated its collective-bargaining agreement with Local 701 by subcontracting bargaining unit work.  The Employer then cancelled its contract with the subcontractor, put the maintenance po-sitions up for bid, and assigned the fueling and transport-ing work to its drivers who were represented by Local 179.   The Employer posted openings for eight mechanic po-sitions and one parts position.  Herb Elam, the business representative for Local 701, notified the Employer that it believed that the Employer was posting an insufficient number of positions.3  The Employer responded that of the 12 mechanics employed by the subcontractor, two were assigned fueling work which was not covered under the Local 701 agreement.  Sometime after the process for bidding on the mechanic positions was complete, Local 701 was informed that the mechanics would not be al-lowed to transport equipment between the terminal and garage.4  Moreover, the mechanics were assigned a de-fined garage area outside of which they could not move equipment.  Local 701 filed a grievance over the assign-                                                           1 In fact, mechanics and drivers routinely share this duty at these fa-cilities. 2 This distance between the Joliet terminal and garage is estimated at one-third to one-half mile. 3  The subcontractor had employed 12 mechanics. 4 Mechanics perform this work at the other two facilities, and the Teamster-represented mechanics employed by the subcontractor had performed this work at Joliet. 334 NLRB No. 53  TEAMSTERS LOCAL 179 363ment of the fueling and shuttling work to the driv-
ers/dockmen represented by Local 179. 
Neal London, labor relations manager for USF Hol-
land, notified the president of Local 179 of both the arbi-
trator™s award and the grievance filed by Local 701.  In 
response, Local 179 sent the Employer a letter threaten-
ing to strike and/or picket if the Employer reassigned the 

fueling and shuttling work to the mechanics represented 
by Local 701. 
B.  Work in Dispute 
The disputed work involves ﬁthe fueling and transport-
ing of equipment between the terminal and garage at 
USF Holland™s facility located at 3801 Mound Round, 
Joliet, Illinois.ﬂ 
C.  Contentions of the Parties
 USF Holland contends that th
ere is reasonable cause to 
believe that Local 179 violated Section 8(b)(4)(D) of the 
Act based on that Union™s threat to strike and picket USF 
Holland if USF Holland ceased assigning the disputed 
work to employees it represented.  USF Holland further 
contends that the work in dispute should be assigned to 
employees represented by Local 179 on the basis of em-
ployer preference and past 
practice, area and industry 
practice, economy and efficiency of operations, and rela-
tive skills and training. 
Local 179 contends that the disputed work should be 
assigned to employees it represents for the reasons as-

serted by USF Holland except that it does not rely on the 
factor of relative skills and training. 
Local 701 contends that the 
work in dispute should be 
awarded to employees it represents based on the factors 

of collective-bargaining agre
ements, past practice, econ-
omy and efficiency of operations, and an arbitration 
award. D.  Applicability of the Statute 
Before the Board may proceed with a determination of 
the dispute pursuant to Section 10(k) of the Act, it must 
be satisfied that there is reasonable cause to believe that 
Section 8(b)(4)(D) has been violated and that the parties 
have not agreed on a method for the voluntary adjust-
ment of the dispute.  The Board requires that there be 
reasonable cause to believe (1) that a labor organization 
has used proscribed means to
 enforce its claim to the 
work in dispute, and (2) that
 there are competing claims 
to the disputed work between rival groups of employees. 
On October 13, 2000, Local 701 filed a grievance 
against the Employer claiming 
that its assignment of the 
disputed work to employees represented by Local 179 
violated the Employer™s co
llective-bargaining agreement 
with Local 701. 
By letter dated October 24, 2000, Local 179 claimed 
that the work of fueling and transporting of equipment 

between the terminal and garage at the Employer™s Joliet, 
Illinois facility must be performed by its members.  The 
letter also stated that: 
 Local 179 will regard any attempt by USF Holland to 

transfer this work to the Machinists as a material breach 
of the Company™s collective bargaining agreement with 
Local 179.  In the event that such a reassignment is 
made Local 179 will engage in any and all actions nec-
essary to protect its right, including striking and picket-
ing USF Holland. 
 In these circumstances, we 
find that there are compet-
ing claims for the disputed work between rival groups of 
employees and that there is 
reasonable cause to believe 
that a violation of Section 8(b)(4)(D) has occurred.  Fur-
ther, the parties have stipulated
, and we find, that there is 
no agreed-upon method to adjust the dispute voluntarily. 
Having found that there is reasonable cause to believe 
that a violation of Section 8(b)(4)(D) has occurred, that 

there are competing claims fo
r the work in dispute, and 
that there is no agreed-upon method for voluntary ad-
justment of the dispute within the meaning of Section 
10(k), we conclude that the dispute is properly before the 
Board for determination. 
E.  Merits of the Dispute
 Section 10(k) requires the Board to make an affirma-
tive award of the disputed wo
rk after considering various 
factors.  NLRB v. Electrical Workers Local 1212 (Co-
lumbia Broadcasting)
, 364 U.S. 573 (1961).  The Board 
has held that its determination in a jurisdictional dispute 

is an act of judgment based on common sense and ex-
perience, reached by balancing the factors involved in a 

particular case.  
Machinists Lodge 1743 (J. A. Jones 
Construction)
, 135 NLRB 1402 (1962). 
The following factors are relevant in making the de-
termination of the dispute. 
1.  Certifications and coll
ective-bargaining agreements 
There is no Board certification or bargaining order de-
termining the collective-bargaining representative of the 
employees performing the work in dispute.  USF Holland 
is signatory to current collective-bargaining agreements 
with both Local 179 and Local 701.  The Employer™s 
collective-bargaining agreemen
t with Local 179 covers 
ﬁdrivers/dockmen.ﬂ  The Em
ployer™s collective-bargain-
ing agreement with Local 701 covers, inter alia, ﬁauto-

motive machinist, mechanic
, helper, and apprentice.ﬂ  
Neither contract, however, 
specifically refers to the 
transportation of vehicles between the terminal and ga-

rage or to fueling.  Accordingly, we find that the factors 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 364of certification and collectiv
e-bargaining agreements do 
not favor awarding the disputed work to either group of 
employees. 
2.  Employer preference and current assignment 
The Employer™s Joliet facility opened on November 
15, 1999 and from that date until September 30, 2000, 
the Employer subcontracted the maintenance work.  
Since October 1, 2000, USF Holland has assigned the 
work in dispute to employees represented by Local 179.  
The Employer has indicated that
 it prefers to continue to 
assign the work in dispute to employees represented by 
Local 179.  We find that this
 factor favors an award of 
the disputed work to empl
oyees represented by Local 
179. 
3.  Area and industry practice 
Phillip Stanoch, vice president of labor relations at 
Roadway,
5 testified that USF Holland™s current assign-
ment of the fueling and tr
ansportation work is ﬁover-
whelminglyﬂ in accordance with
 area practice.  Accord-
ing to Stanoch, three of the 
four major unionized carriers 
in the industry assign the fueling and transport work as 
USF Holland has done.
6  Herb Elam, Local 701 business 
representative testified that 
Local 701 is party to numer-
ous collective-bargaining agreements with trucking firms 
whereby Local 701 mechanics 
perform fueling work.  As 
the testimony indicates that employees represented by 
both Unions perform fueling work, we find that the fac-
tor of area and industry practice does not favor awarding 
the work in dispute to employees represented by either 

union.
 4.  Relative skills and training 
The parties agree that the transportation and fueling of 
trucks requires no special training or skills and employ-
ees represented by either un
ion could perform these func-
tions.  We accordingly find th
at the factor of relative 
skills and training does not favor awarding the work in 

dispute to employees represented by either union. 
5.  Economy and efficiency of operations 
Neal London, manager of labor relations for USF Hol-
land, testified that it is more economical and efficient for 
the work in dispute to be performed by employees repre-
sented by Local 179 for several reasons.  First, the me-
chanics are already working an
 average of 15 to 20 hours 
of overtime each week in order to complete their current 
                                                          
 5 Roadway, along with Yellow Freight, Consolidated Freightways, 
and ABF, are members of Trucking Management Incorporated (TMI), a 
multiemployer bargaining unit that negotiates contracts in Chicago.  
These four companies are parties 
to the National Master Freight 
Agreement which covers a
pproximately 150,000 employees. 
6 The exception in the Chicago 
area is Yellow Freight System. 
tasks.  Thus, giving Local 701-represented mechanics the 
additional tasks of transporting and fueling the vehicles 
would result in payment of additional overtime to the 
mechanics.  Presently, empl
oyees represented by Local 
179 are performing the disputed work without incurring 
overtime.  Moreover, London 
testified that Local 179 
drivers can perform the fue
ling work more efficiently 
than mechanics.  This is so
 because the drivers work out 
of the terminal where the trucks are parked and, thus, 
they need only drive the truck to the pump, fuel it, and 
return the truck to the terminal.  According to London, if 
the fueling work were reassigned to employees repre-
sented by Local 701, a minimum of two extra steps 
would have to be added to the process.  Specifically, in 
order for a mechanic to do the fueling, he would have to 
walk or be driven from the garage to the terminal to pick 
up the truck, drive the truck back to the garage to be fu-
eled, drive the truck back to 
the terminal and park it, and 
then walk or be driven back to the garage. 
Local 701 argues that a comparison of the wage and 
benefit provisions between its contract and the Local 179 
contract with the Employer
 proves that USF Holland 
would be better off economically employing a helper 
under the Local 701 contract to fuel trucks as opposed to 

a driver/dockman.  Local 701 
also maintains that it is 
more efficient to have a mechanic retrieve a piece of 

equipment for repair.  According to the testimony of 
Tom Gade, a mechanic at the Joliet facility, the mechan-
ics have experienced several delays because the employ-
ees represented by the Teamsters have not brought the 

equipment to the garage in a timely fashion.  Finally, 
Local 701 argues that USF is 
estopped from arguing that 
driver/dockmen should perform the transportation work 

because it previously employed mechanics to perform 
the work when the work
 was subcontracted.  We find that the Employer™s economy of operation 
will be maximized by allowing employees represented 
by Local 179 who are already in
 the vicinity of the vehi-
cles, and who can perform th
e work without incurring 
overtime, to perform the work.  Moreover, we reject the 
argument by Local 701 that the work could be performed 
less expensively by hiring empl
oyees classified under its 
collective-bargaining agreement 
as ﬁhelpers.ﬂ  The Board 
does not consider wage differentials as a basis for award-
ing work.  
Longshoremen ILA Local 1242 (Rail Distribu-
tion Center
), 310 NLRB 1, 5 fn. 4 (1993).  Accordingly, 
we find that this factor favo
rs awarding the work in dis-
pute to employees represented by Local 179. 
6.  Arbitration award 
As indicated above, Local 7
01 obtained an arbitration 
award finding that USF Holla
nd had violated its collec-
tive-bargaining agreement w
ith Local 701 by subcon-
 TEAMSTERS LOCAL 179 365tracting bargaining unit work at its Joliet facility.  Be-
cause Local 179 was not a party to, or bound by, that 
proceeding, we find that the arbitration award is entitled 
to little or no weight in determining the instant dispute.  
Teamsters Local 952 (Rockwell International)
, 275 
NLRB 611, 614 (1985).
7  We accordingly find that this 
factor does not favor awarding the work in dispute to 
employees represented by either union. 
                                                          
 7 Moreover, even were the parties all bound to that arbitration award, 
it is unclear whether it governs the instant dispute.  Thus, the arbitrator 
found that Joliet fell within Local 
701™s jurisdiction and that the Em-
ployer was subject to its collective-bargaining agreement with Local 
701.  However, the arbitrator did not expressly resolve whether the 
fueling and transporting portion of the subcontracted work properly 
belonged to Local 701.  He only found 
that the Employer violated the 
collective-bargaining agreement by 
subcontracting ﬁworkﬂŠwhich was 
not definedŠthat had traditionally been performed by Local 701 me-

chanics at existing facilities. Conclusions 
After considering all the rele
vant factors, we conclude 
that employees represented by Local 179, are entitled to 
perform the work in dispute.  We reach this conclusion 
relying on the factors of em
ployer preference, and econ-
omy and efficiency of operations.  In making this deter-

mination, we are awarding the disputed work to employ-
ees represented by Local 179, not to that Union or its 
members.  This determination is limited to the contro-
versy that gave rise to this proceeding. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
Employees of USF Holland represented by Teamsters 
Local 179 are entitled to perform the fueling and trans-
portation of vehicles from the Joliet terminal to the ga-
rage and back to the terminal. 
 